UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus Manager Funds II (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 11/30 Date of reporting period: 08/31/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Balanced Opportunity Fund August 31, 2016 (Unaudited) Principal Bonds and Notes - 29.3% Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables - .8% AmeriCredit Automobile Receivables Trust, Ser. 2014-1, Cl. C, 2.15%, 3/9/20 585,000 588,943 AmeriCredit Automobile Receivables Trust, Ser. 2015-3, Cl. C, 2.73%, 3/8/21 435,000 442,226 Capital Auto Receivables Asset Trust, Ser. 2014-1, Cl. C, 2.84%, 4/22/19 395,000 399,344 DT Auto Owner Trust, Ser. 2014-1A, Cl. C, 2.64%, 10/15/19 116,767 a 116,952 GM Financial Automobile Leasing Trust, Ser. 2015-1, Cl. B, 2.14%, 6/20/19 155,000 155,242 GM Financial Automobile Leasing Trust, Ser. 2015-1, Cl. C, 2.50%, 6/20/19 450,000 449,911 Santander Drive Auto Receivables Trust, Ser. 2012-6, Cl. C, 1.94%, 3/15/18 36,243 36,260 Commercial Mortgage Pass-Through Ctfs. - .3% Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-T28, Cl. A4, 5.74%, 9/11/42 123,179 b 127,067 Commercial Mortgage Trust, Ser. 2015- LC19, Cl. A4, 3.18%, 2/10/48 555,000 591,025 Consumer Discretionary - .8% 21st Century Fox America, Gtd. Notes, 4.00%, 10/1/23 55,000 60,610 21st Century Fox America, Gtd. Notes, 6.65%, 11/15/37 175,000 235,211 Comcast, Gtd. Notes, 6.50%, 11/15/35 135,000 190,619 Cox Communications, Sr. Unscd. Notes, 6.25%, 6/1/18 355,000 a 378,505 NBCUniversal Media, Gtd. Notes, 5.15%, 4/30/20 240,000 270,757 Sky, Gtd. Notes, 3.75%, 9/16/24 265,000 a 281,758 Time Warner, Gtd. Debs., 5.35%, 12/15/43 355,000 430,223 Walgreens Boots Alliance, Sr. Unscd. Notes, 3.80%, 11/18/24 190,000 204,100 Consumer Staples - .7% Anheuser-Busch InBev Finance, Gtd. Notes, 4.90%, 2/1/46 160,000 194,289 Kraft Heinz Foods, Gtd. Notes, 3.95%, 7/15/25 215,000 234,232 Newell Brands, Sr. Unscd. Notes, 4.20%, 4/1/26 65,000 71,038 Pernod Ricard, Sr. Unscd. Notes, 4.45%, 1/15/22 325,000 a 358,107 Reynolds American, Gtd. Notes, 4.85%, 9/15/23 555,000 637,812 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Bonds and Notes - 29.3% (continued) Amount ($) Value ($) Consumer Staples - .7% (continued) Wm. Wrigley Jr., Sr. Unscd. Notes, 3.38%, 10/21/20 270,000 a 286,078 Energy - .9% BP Capital Markets, Gtd. Bonds, 2.32%, 2/13/20 460,000 470,050 ConocoPhillips, Gtd. Notes, 4.95%, 3/15/26 280,000 c 318,063 Energy Transfer Partners, Sr. Unscd. Notes, 4.90%, 2/1/24 340,000 353,415 Energy Transfer Partners, Sr. Unscd. Notes, 5.95%, 10/1/43 220,000 229,181 EQT, Sr. Unscd. Notes, 8.13%, 6/1/19 225,000 256,363 Kinder Morgan Energy Partners, Gtd. Notes, 6.55%, 9/15/40 205,000 223,364 Kinder Morgan Energy Partners, Gtd. Notes, 5.00%, 3/1/43 235,000 226,778 Spectra Energy Partners, Sr. Unscd. Notes, 2.95%, 9/25/18 90,000 91,687 Spectra Energy Partners, Sr. Unscd. Notes, 4.75%, 3/15/24 75,000 83,479 TransCanada Pipelines, Sr. Unscd. Notes, 3.75%, 10/16/23 215,000 230,147 Financials - 2.8% ABN AMRO Bank, Sr. Unscd. Notes, 2.50%, 10/30/18 265,000 a 270,438 American Express Credit, Sr. Unscd. Notes, Ser. F, 2.60%, 9/14/20 185,000 190,730 Bank of America, Sr. Unscd. Notes, 1.72%, 1/15/19 520,000 b 526,060 Bank of America, Sr. Unscd. Notes, 5.63%, 7/1/20 290,000 327,657 Bank of America, Sr. Unscd. Notes, 5.70%, 1/24/22 50,000 58,396 Bank of America, Sr. Unscd. Notes, 4.00%, 4/1/24 125,000 135,356 Bank of America, Sr. Unscd. Notes, 3.88%, 8/1/25 80,000 85,852 Bank of America, Sr. Unscd. Notes, 3.50%, 4/19/26 85,000 88,899 Bank of America, Sr. Unscd. Notes, Ser. L, 2.60%, 1/15/19 150,000 153,401 Capital One Bank USA, Sub. Notes, 3.38%, 2/15/23 300,000 308,679 Chubb INA Holdings, Gtd. Notes, 5.80%, 3/15/18 45,000 c 48,085 Citigroup, Sr. Unscd. Notes, 4.50%, 1/14/22 180,000 199,269 Citigroup, Sr. Unscd. Notes, 3.88%, 10/25/23 235,000 c 254,328 Citigroup, Sr. Unscd. Notes, 4.65%, 7/30/45 260,000 297,696 Cooperatieve Rabobank, Gtd. Notes, 3.75%, 7/21/26 250,000 252,861 Ford Motor Credit, Sr. Unscd. Notes, Ser. 1, 1.49%, 3/12/19 365,000 b 364,975 Principal Bonds and Notes - 29.3% (continued) Amount ($) Value ($) Financials - 2.8% (continued) Goldman Sachs Group, Sr. Unscd. Notes, 1.92%, 11/15/18 505,000 b 510,752 Goldman Sachs Group, Sr. Unscd. Notes, 2.75%, 9/15/20 55,000 56,543 Goldman Sachs Group, Sr. Unscd. Notes, 2.43%, 11/29/23 430,000 b 440,741 JPMorgan Chase & Co., Sr. Unscd. Notes, 4.50%, 1/24/22 235,000 260,412 JPMorgan Chase & Co., Sub. Notes, 4.25%, 10/1/27 485,000 527,045 Morgan Stanley, Sr. Unscd. Bonds, 3.70%, 10/23/24 85,000 90,226 Morgan Stanley, Sr. Unscd. Notes, 5.50%, 1/26/20 105,000 116,851 Morgan Stanley, Sr. Unscd. Notes, 3.75%, 2/25/23 220,000 235,631 Morgan Stanley, Sr. Unscd. Notes, 4.00%, 7/23/25 75,000 81,146 Omega Healthcare Investors, Gtd. Notes, 5.25%, 1/15/26 185,000 199,020 Pacific LifeCorp, Sr. Unscd. Notes, 5.13%, 1/30/43 150,000 a 167,360 PNC Bank, Sr. Unscd. Notes, 2.20%, 1/28/19 250,000 254,530 Simon Property Group, Sr. Unscd. Notes, 3.50%, 9/1/25 210,000 228,025 Synchrony Financial, Sr. Unscd. Notes, 3.75%, 8/15/21 210,000 220,470 Volkswagen International Finance, Gtd. Notes, 1.60%, 11/20/17 215,000 a 214,963 Wells Fargo & Co., Sub. Notes, 4.30%, 7/22/27 320,000 353,705 Foreign/Governmental - .1% Mexican Government, Sr. Unscd. Notes, 4.75%, 3/8/44 120,000 132,450 Uruguayan Government, Sr. Unscd. Notes, 4.38%, 10/27/27 215,000 234,350 Health Care - .6% AmerisourceBergen, Sr. Unscd. Notes, 3.25%, 3/1/25 130,000 137,191 Celgene, Sr. Unscd. Notes, 3.55%, 8/15/22 215,000 228,998 Gilead Sciences, Sr. Unscd. Notes, 3.65%, 3/1/26 75,000 81,410 Gilead Sciences, Sr. Unscd. Notes, 4.75%, 3/1/46 110,000 128,307 Medtronic, Gtd. Notes, 4.63%, 3/15/45 260,000 313,140 Mylan, Gtd. Notes, 3.15%, 6/15/21 195,000 a 199,533 Teva Pharmaceutical Finance Netherlands III, Gtd. Notes, 3.15%, 10/1/26 55,000 55,494 UnitedHealth Group, Sr. Unscd. Notes, 4.75%, 7/15/45 155,000 192,528 Zimmer Biomet Holdings, Sr. Unscd. Notes, 3.55%, 4/1/25 215,000 224,262 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Bonds and Notes - 29.3% (continued) Amount ($) Value ($) Industrials - .3% ERAC USA Finance, Gtd. Notes, 3.85%, 11/15/24 55,000 a 59,436 ERAC USA Finance, Gtd. Notes, 7.00%, 10/15/37 210,000 a 289,115 General Electric, Sr. Unscd. Notes, 1.18%, 1/14/19 405,000 b 407,744 Waste Management, Gtd. Notes, 6.10%, 3/15/18 145,000 155,975 Information Technology - .2% Diamond 1 Finance, Sr. Scd. Notes, 6.02%, 6/15/26 190,000 a 204,047 Hewlett Packard Enterprise, Sr. Unscd. Notes, 4.40%, 10/15/22 240,000 a 253,812 Materials - .3% LYB International Finance, Gtd. Notes, 4.00%, 7/15/23 335,000 365,239 Mosaic, Sr. Unscd. Notes, 4.25%, 11/15/23 265,000 c 283,022 Municipal Bonds - .4% Los Angeles Department of Water and Power, Revenue(Build America Bonds), 5.72%, 7/1/39 120,000 163,721 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue(Build America Bonds), 6.09%, 11/15/40 10,000 14,046 Metropolitan Transportation Authority, Revenue(Build America Bonds), 6.55%, 11/15/31 225,000 309,960 New Jersey Economic Development Authority, School Facilities Construction Revenue, 4.45%, 6/15/20 425,000 450,521 New York City, GO (Build America Bonds), 5.99%, 12/1/36 135,000 183,261 Telecommunications - .4% AT&T, Sr. Unscd. Notes, 1.74%, 11/27/18 355,000 b 358,934 AT&T, Sr. Unscd. Notes, 5.35%, 9/1/40 85,000 97,457 Rogers Communications, Gtd. Notes, 4.10%, 10/1/23 205,000 228,313 Verizon Communications, Sr. Unscd. Notes, 5.15%, 9/15/23 210,000 245,823 U.S. Government Agencies - 1.2% Federal Home Loan Mortgage Corp., Notes, 4.88%, 6/13/18 855,000 d 915,267 Federal National Mortgage Association, Notes, 0.88%, 12/20/17 2,305,000 d 2,307,409 U.S. Government Agencies/Mortgage-Backed - 7.9% Federal Home Loan Mortgage Corp.: 3.50%, 12/1/41-11/1/44 4,090,496 d 4,341,061 5.50%, 4/1/22-1/1/36 183,999 d 205,116 Principal Bonds and Notes - 29.3% (continued) Amount ($) Value ($) U.S. Government Agencies/Mortgage-Backed - 7.9% (continued) Federal National Mortgage Association: 3.00%, 5/1/30-4/1/46 5,548,866 d 5,804,090 3.50%, 12/1/41-8/1/42 2,040,830 d 2,172,542 4.00%, 12/1/41-12/1/43 2,936,520 d 3,182,166 4.50%, 2/1/39-9/1/43 2,708,013 d 2,978,406 5.00%, 8/1/20-7/1/39 640,907 d 707,284 5.50%, 9/1/34-5/1/39 134,158 d 154,170 8.00%, 3/1/30 120 d 122 Government National Mortgage Association I; 5.50%, 4/15/33 29,189 33,529 Government National Mortgage Association II; 3.00%, 1/20/45 1,310,764 1,374,583 U.S. Government Securities - 10.8% U.S. Treasury Bonds, 2.50%, 2/15/46 3,705,000 c 3,914,492 U.S. Treasury Bonds, 2.50%, 5/15/46 65,000 68,786 U.S. Treasury Floating Rate Notes, 0.53%, 4/30/18 3,655,000 b 3,659,744 U.S. Treasury Inflation Protected Securities, Bonds, 1.38%, 2/15/44 656,672 e 784,087 U.S. Treasury Inflation Protected Securities, Notes, 0.13%, 4/15/21 2,440,560 e 2,464,800 U.S. Treasury Inflation Protected Securities, Notes, 0.63%, 1/15/26 1,501,179 e 1,565,039 U.S. Treasury Notes, 0.75%, 2/15/19 1,100,000 c 1,096,713 U.S. Treasury Notes, 0.88%, 6/15/19 1,005,000 c 1,003,881 U.S. Treasury Notes, 0.75%, 7/15/19 3,480,000 c 3,463,348 U.S. Treasury Notes, 1.38%, 5/31/21 1,650,000 1,663,923 U.S. Treasury Notes, 1.13%, 6/30/21 5,525,000 c 5,505,364 U.S. Treasury Notes, 1.13%, 7/31/21 320,000 c 318,725 U.S. Treasury Notes, 1.63%, 2/15/26 1,085,000 1,088,582 U.S. Treasury Notes, 1.63%, 5/15/26 2,150,000 2,156,551 Utilities - .8% Dominion Resources, Sr. Unscd. Notes, 3.90%, 10/1/25 165,000 c 179,366 Duke Energy Carolinas, First Mortgage Bonds, 5.25%, 1/15/18 95,000 100,055 Enel Finance International, Gtd. Notes, 6.00%, 10/7/39 210,000 a 261,713 Exelon Generation, Sr. Unscd. Notes, 6.25%, 10/1/39 315,000 363,654 Iberdrola International, Gtd. Notes, 6.75%, 7/15/36 205,000 277,323 Kentucky Utilities, First Mortgage Bonds, 4.38%, 10/1/45 105,000 122,152 Louisville Gas & Electric, First Mortgage Bonds, 4.38%, 10/1/45 125,000 145,847 Nevada Power, Mortgage Notes, 6.50%, 8/1/18 90,000 98,573 NiSource Finance, Gtd. Notes, 5.65%, 2/1/45 390,000 512,255 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Bonds and Notes - 29.3% (continued) Amount ($) Value ($) Utilities - .8% (continued) Sierra Pacific Power, Mortgage Notes, Ser. P, 6.75%, 7/1/37 25,000 36,097 Total Bonds and Notes (cost $75,290,561) Common Stocks - 68.0% Shares Value ($) Consumer Discretionary - 6.5% Amazon.com 1,977 f 1,520,629 Carnival 39,906 1,907,507 Comcast, Cl. A 23,924 1,561,280 Hanesbrands 43,581 1,156,640 Home Depot 9,643 1,293,319 Omnicom Group 32,753 2,821,016 Priceline Group 777 f 1,100,799 Staples 127,516 1,091,537 The TJX Companies 9,336 722,980 Time Warner 29,032 2,276,399 Ulta Salon Cosmetics & Fragrance 5,402 f 1,335,428 Viacom, Cl. B 11,763 474,519 Consumer Staples - 5.3% Archer-Daniels-Midland 25,217 1,103,496 Coca-Cola 44,844 1,947,575 ConAgra Foods 71,091 3,313,552 Costco Wholesale 4,502 729,729 Estee Lauder, Cl. A 7,473 666,816 Kellogg 31,806 2,614,771 Molson Coors Brewing, Cl. B 30,591 3,130,071 Mondelez International, Cl. A 11,533 519,216 Energy - 7.7% EOG Resources 37,870 3,351,116 Halliburton 44,537 1,915,536 Hess 53,445 2,902,064 Kinder Morgan 49,242 1,075,938 Occidental Petroleum 92,792 7,131,065 Phillips 66 30,616 c 2,401,825 Pioneer Natural Resources 8,877 1,589,427 Financials - 18.2% Allstate 15,510 1,069,570 Bank of America 216,839 3,499,781 BB&T 22,863 880,226 Berkshire Hathaway, Cl. B 29,473 f 4,435,392 BlackRock 2,457 915,994 Charles Schwab 43,005 1,352,937 Chubb 11,414 1,448,779 Citigroup 41,401 1,976,484 Comerica 17,422 823,886 Communications Sales & Leasing 44,247 1,380,506 E*TRADE Financial 51,275 f 1,352,635 FNF Group 17,312 652,489 Goldman Sachs Group 18,242 3,091,289 Hartford Financial Services Group 26,713 1,097,103 Common Stocks - 68.0% (continued) Shares Value ($) Financials - 18.2% (continued) Intercontinental Exchange 6,406 1,806,620 JPMorgan Chase & Co. 114,560 7,732,800 Lamar Advertising, Cl. A 11,733 731,318 Morgan Stanley 65,213 2,090,729 Prudential Financial 47,016 3,732,130 Raymond James Financial 14,660 852,772 SunTrust Banks 60,108 2,648,960 Synchrony Financial 108,217 3,011,679 Voya Financial 56,506 1,652,235 Health Care - 8.5% Abbott Laboratories 32,012 1,345,144 AbbVie 19,921 c 1,276,936 Boston Scientific 91,927 f 2,189,701 Bristol-Myers Squibb 9,010 517,084 Cardinal Health 17,168 1,367,775 Celgene 6,253 f 667,445 Centene 16,105 f 1,099,810 Eli Lilly & Co. 16,034 1,246,644 Humana 2,994 535,058 Laboratory Corporation of America Holdings 4,630 f 633,986 Medtronic 13,693 1,191,702 Merck & Co. 70,372 4,418,658 Pfizer 124,056 4,317,149 UnitedHealth Group 7,792 1,060,102 Zimmer Biomet Holdings 5,016 650,124 Industrials - 4.9% Delta Air Lines 72,489 2,663,971 Fortive 18,811 990,775 Honeywell International 13,647 1,592,741 Northrop Grumman 4,852 1,028,964 Raytheon 22,228 3,114,810 United Continental Holdings 10,709 f 539,841 United Technologies 30,045 3,197,689 Information Technology - 11.1% Alphabet, Cl. A 1,307 f 1,032,334 Alphabet, Cl. C 4,409 f 3,381,923 Applied Materials 62,894 1,876,757 Broadcom 4,877 860,400 Cisco Systems 191,127 6,009,033 Corning 37,587 852,849 eBay 25,275 f 812,844 Facebook, Cl. A 14,987 f 1,890,160 Microchip Technology 66,402 c 4,110,948 Oracle 40,666 1,676,253 Paychex 21,610 1,311,079 salesforce.com 18,452 f 1,465,458 Teradata 66,450 f 2,108,459 Texas Instruments 18,911 1,315,071 Workday, Cl. A 9,120 f 773,285 Materials - 3.0% CF Industries Holdings 32,138 835,588 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 68.0% (continued) Shares Value ($) Materials - 3.0% (continued) Dow Chemical 27,485 1,474,295 Martin Marietta Materials 5,147 942,055 Packaging Corporation of America 24,111 1,895,848 Vulcan Materials 26,045 2,965,744 Telecommunications - 2.5% AT&T 117,997 4,823,717 Vodafone Group, ADR 63,110 c 1,934,322 Utilities - .3% NRG Yield, Cl. A 58,045 Total Common Stocks (cost $158,764,673) Other Investments - 2.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $6,915,413) 6,915,413 g Investment of Cash Collateral for Securities Loaned - 2.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund, Institutional Shares (cost $6,670,292) 6,670,292 g Total Investments (cost $247,640,939) % Liabilities, Less Cash and Receivables %) Net Assets % ADR—American Depository Receipt GO—General Obligation a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2016, these securities were valued at $3,341,817 or 1.26% of net assets. b Variable rate security—rate shown is the interest rate in effect at period end. c Security, or portion thereof, on loan. At August 31, 2016, the value of the fund’s securities on loan was $22,608,723 and the value of the collateral held by the fund was $23,321,585, consisting of cash collateral of $6,670,292 and U.S. Government & Agency securities valued at $16,651,293. d The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. f Non-income producing security. g Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Common Stocks 68.0 U.S. Government Agencies/Mortgage-Backed 19.9 Corporate Bonds 7.8 Money Market Investments 5.1 Asset-Backed .8 Municipal Bonds .4 Commercial Mortgage-Backed .3 Foreign/Governmental .1 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Balanced Opportunity Fund August 31, 2016 (Unaudited) The following is a summary of the inputs used as of August 31, 2016 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 2,188,878 - Commercial Mortgage-Backed - 718,092 - Corporate Bonds † - 20,442,783 - Equity Securities Domestic Common Stocks † 178,884,717 - - Equity Securities Foreign Common Stocks † 1,934,322 - - Foreign Government - 366,800 - Municipal Bonds † - 1,121,509 - Mutual Funds 13,585,705 - - U.S. Government Agencies/Mortgage- Backed - 24,175,745 - U.S. Treasury - 28,754,035 - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities, excluding short-term investments (other than U.S. Treasury Bills), are valued each business day by an independent pricing service (the “Service”) approved by the Board Memebers ("Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other NOTES investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices . U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board.These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. NOTES For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At August 31, 2016, accumulated net unrealized appreciation on investments was $24,531,647, consisting of $27,504,309 gross unrealized appreciation and $2,972,662 gross unrealized depreciation At August 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Manager Funds II By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 14, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 14, 2016 By: /s/ James Windels James Windels Treasurer Date: October 14, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
